Citation Nr: 0109364	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for fungus of the toes 
claimed as a chronic disability from an undiagnosed illness.

2.  Entitlement to service connection for dry nasal passages 
with congestion claimed as a chronic disability from an 
undiagnosed illness.

3.  Entitlement to service connection for skin rash claimed 
as a chronic disability from an undiagnosed illness.

4.  Entitlement to service connection for headaches claimed 
as a chronic disability from an undiagnosed illness.

5.  Entitlement to service connection for fatigue/low 
energy/sleep difficulties claimed as a chronic disability 
from an undiagnosed illness.

6.  Entitlement to service connection for joint pain/muscle 
cramps/twitching/arm numbness claimed as a chronic disability 
from an undiagnosed illness.

7.  Entitlement to service connection for bowel problems 
claimed as a chronic disability from an undiagnosed illness.

8.  Entitlement to service connection for bladder 
problems/constant thirst claimed as a chronic disability from 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel

INTRODUCTION

The veteran had active service from December 1990 to 
September 1991.

This appeal arises from a June 1999 rating decision that 
denied service connection for fungus of the toes, dry nasal 
passages, skin rash, headaches, fatigue, joint pain, bladder 
problems and bladder problems, all claimed as chronic 
disabilities resulting from undiagnosed illness.  


REMAND

The veteran and his representative contend that service 
connection is warranted for fungus of the toes, dry nasal 
passages, skin rash, headaches, fatigue, joint pain, bowel 
and bladder problems which are related to the veteran's 
period of active service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

The Board notes that claims for service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) related to exposure to 
environmental agents while in the Persian Gulf are subject to 
the adjudicative procedures set forth in M21-1, Part III, 
para. 5.17 (April 30, 1999). In essence, the RO, upon receipt 
of a veteran's claim, is to undertake all required 
development action, including requesting a thorough VA 
general medical examination and specialist examinations as 
appropriate. With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.

VBA All-Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998. In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them). The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis. In 
that case, further specialist examinations are required to 
address these findings. The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

The Board notes, however, that the VBA All-Stations Letter 
98-17 (February 26, 1998), discussed above has since been 
rescinded, effective December 31, 1998. The guidelines for 
disability examinations for Gulf War Veterans have been 
issued in an Under Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010). These new guidelines are 
essentially the same as the old guidelines and do not 
represent any substantive change.

Initially, with respect to the veteran's claim for toenail 
fungus, the Board notes that he was afforded a VA examination 
in May 1999.  The examiner noted the veteran's complaints of 
a toenail fungus infection that had been treated but had 
relapsed recently.  The examiner did not provide any physical 
findings or symptoms pertaining to the toenails.  The 
diagnosis was onychomycosis of both first toenails.  Thus, 
the Board finds that it is unclear what physical findings or 
symptoms the examiner relied upon to support his diagnosis 
and further medical evaluation is necessary to clarify a 
known clinical diagnosis.  Furthermore, the examiner should 
specify if there are any symptoms that are not related to a 
known diagnosis.

With respect to the veteran's claims for dry nasal passages 
and a skin rash, the Board notes that the veteran has not 
been afforded an examination that sufficiently addresses the 
extent and nature of his complaints regarding such symptoms.  
In a May 1999 VA examination, the examiner stated that the 
veteran did not complain of a skin condition at the present 
time.  The veteran's claim for a dry nasal passage was not 
addressed at any point during the examination.  The Board 
finds that an additional examination that addresses these 
conditions should be accomplished prior to further 
adjudication.

With respect to the veteran's claims for headaches, fatigue, 
joint pain, bowel problems and bladder problems, the Board 
notes that the May 1999 VA examiner noted that the loose 
bowel movements, urinary frequency, fatigue, headaches, and 
joint pain were undiagnosed at the present time.  The 
examiner further stated that currently "Persian Gulf 
Illness" was not conclusive and that research was still 
going on and until then he could not conclude with a clear 
etiology of such symptoms.  Thus, the Board finds that 
additional examination is warranted in which the examiner 
provides an opinion as to the the nature and etiology of any 
undiagnosed illness.

In sum, further evaluation of these claimed disabilities, to 
ensure compliance with undiagnosed illness examination 
directives, would be helpful in resolving all the issues on 
appeal. Accordingly, the Board finds that additional VA 
examinations should be accomplished. The new VA 
examination(s) of the veteran must be conducted in accordance 
with the guidelines of the Under Secretary for Health's 
Information Letter, dated April 28, 1998 (IL 10-98-010). The 
RO is advised to make certain that the examinations conform 
precisely to the guidelines before readjudicating the issues.

Lastly, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Prior to having the veteran undergo VA examination(s), the RO 
should obtain and associate with the claims file all 
outstanding pertinent medical records, particularly to 
include any medical records from the VA Medical Center (VAMC) 
in Clarksburg, West Virginia where the veteran has received 
treatment.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The RO should also obtain pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development or notification action 
deemed warranted by the Veterans Claims Assistance Act of 
2000, before considering the claim on the merits.   

In view of all of the above, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran.  This must specifically include 
all outstanding records from the VAMC in 
Clarksburg, West Virginia.   The RO 
should also assist the veteran in 
obtaining all other pertinent records 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran is 
free, of course, to submit any pertinent 
records in his possession, and the RO 
should give him an opportunity to do so 
before arranging for 
him to undergo medical evaluation. 

2.  The RO should also contact the 
veteran and notify him that he may submit 
signed statements from persons having 
personal knowledge of his disabilities 
that include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew him 
during the Persian Gulf War or after 
separation from military service will be 
considered.  Each person's name and 
complete address must clearly be shown.  
Each statement should describe exactly 
what the person observed and mention 
specific dates and places.  A person on 
active duty at the time should include 
his or her service number and military 
unit.

3.  After associating with the claims 
file all available records and other 
documents received pursuant to the 
development requested above, the veteran 
should be scheduled to undergo a VA 
examination conforming to the guidelines 
for conducting Gulf War examinations set 
forth in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98- 010). The entire claims 
folder, including a complete copy of this 
REMAND, must be made available to the 
examiner.

a. The examiner should thoroughly review 
the claims file prior to the examination.

b. The examiner should note and detail 
all reported  fungus of the toes, dry 
nasal passages, skin rash, headaches, 
fatigue, joint pain, bowel and bladder 
problems. The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

c. The examiner should list all diagnosed 
conditions and state which symptoms are 
associated with each condition. If all 
symptoms are associated with a diagnosed 
condition, additional specialist 
examinations for diagnostic purposes are 
not needed.

d. However, if there are fungus of the 
toes, dry nasal passages, skin rash, 
headaches, fatigue, joint pain, and bowel 
and bladder problems that have not been 
determined to be associated with a known 
clinical diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.

e. In such instances, the examiner should 
provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

All examination findings, along with the 
complete rationale for all conclusions 
reached and opinions expressed, should be 
set forth in (a) typewritten report(s).

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims for 
service connection for fungus of the 
toes, dry nasal passages, skin rash, 
headaches, fatigue, joint pain, bowel 
problems and bladder problems, each 
claimed as chronic disability due to 
undiagnosed illness, on the basis of all 
pertinent medical evidence of record and 
legal authority, to specifically include 
that cited to herein.  The RO must 
provide clear reasons and bases for its 
determinations, addressing all concerns 
noted in this REMAND.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

7.  If any claim on appeal remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and afforded the applicable time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 



